Exhibit 10.1

 

Non-Employee Director Compensation Summary

 

The following is a summary of the compensation program for non-employee
directors of Momenta Pharmaceuticals, Inc. (the “Company”):

 

Stock Option Grant Upon Initial Appointment or Election

 

Each new non-employee director receives an option to purchase up to 33,000
shares of the Company’s common stock upon his or her initial election or
appointment to the Board of Directors (the “Board”), with 1/3 of such option to
vest on the first anniversary of the date of grant and an additional 8 1/3% to
vest at the end of every three-month period thereafter, subject to the
director’s continued service to the Company.  Each option is granted pursuant
to, and subject to the terms of, the Company’s incentive award plan and a stock
option award agreement in substantially the form of the Company’s standard stock
option agreement approved by the Board.

 

Annual Option and Restricted Stock Grant

 

Each non-employee director who served as a director in the previous year
receives an option to purchase up to 11,000 shares of the Company’s common stock
on the date of the scheduled meeting of the Board coinciding with each annual
meeting of the Company’s stockholders, with such option to vest in full on the
first anniversary of the date of grant, subject to the director’s continued
service to the Company.  Each option is granted pursuant to, and subject to the
terms of, the Company’s incentive award plan and a stock option award agreement
in substantially the form of the Company’s standard stock option agreement
approved by the Board.

 

Each non-employee director who served as a director in the previous year
receives 5,500 restricted shares of common stock of the Company on the date of
the scheduled meeting of the Board coinciding with each annual meeting of the
Company’s stockholders, with 100% of the shares to vest and become free from
forfeiture and transfer restrictions on the first anniversary of date of grant,
subject to the director’s continued service to the Company.  The shares of
restricted common stock are granted pursuant to, and subject to the terms of,
the Company’s incentive award plan and a restricted stock award agreement in
substantially the form of the Company’s standard restricted stock award
agreement approved by the Board.

 

Payment of Retainer Fee; Reimbursement of Travel and Other Expenses

 

Each non-employee director is entitled to receive an annual retainer for his or
her service on the Board, as well as additional fees for committee service, as
follows:

 

Position

 

Fees

Annual Retainer

 

$40,000

Non-Employee Chairman of the Board

 

$30,000

Audit Committee Chair

 

$20,000

Audit Committee Members (other than the Chair)

 

$10,000

Compensation Committee Chair

 

$15,000

Compensation Committee Members (other than the Chair)

 

$7,500

Nominating and Corporate Governance Committee Chair

 

$12,000

Nominating and Corporate Governance Committee Members (other than the Chair)

 

$6,000

Science Committee Chair

 

$10,000

Science Committee Members

 

$7,500

Additional Payments to Science Committee Chair and Members

 

$3,000 for each all day session attended (up to a maximum of $15,000 per year)
that is in addition to the standard quarterly meetings of the Scientific
Committee

 

All retainer amounts are paid quarterly in arrears during the fiscal year.
Non-employee directors also receive reimbursement for reasonable travel and
other expenses in connection with attending Board meetings.

 

--------------------------------------------------------------------------------